Citation Nr: 0845095	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for sleep apnea.

2.	Entitlement to service connection for left 
sternoclavicular osteomyelitis.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, 
which, relevant to the instant appeal, denied service 
connection for sternoclavicular osteomyelitis and declined to 
reopen a claim for service connection for sleep apnea.  The 
RO issued a notice of the decision in February 2006.  

Thereafter, in June 2006, the RO issued another decision and 
notice of decision, which, in relevant part, continued the 
denial of service connection for sternoclavicular 
osteomyelitis and declined to reopen the veteran's claim for 
service connection for sleep apnea.  At this time, the RO 
also denied service connection for restless leg syndrome 
(RLS).  The veteran timely filed a Notice of Disagreement 
(NOD) in April 2007 as to these three issues, and 
subsequently, in September 2007 the RO provided a Statement 
of the Case (SOC).  Thereafter, in November 2007, the veteran 
timely filed a substantive appeal only as to the issues of 
entitlement to service connection for sternoclavicular 
osteomyelitis and the application to reopen a claim for 
service connection for sleep apnea.  He did not appeal the 
denial of service connection for restless leg syndrome, and 
therefore this issue is not in appellate status.  See 38 
C.F.R. § 20.302; see also Veteran's November 2007 Brief ("we 
are submitting the attached material in support of the 
pending appeal for benefits . . . . [e]ntitlement to service 
connection for Sternoclavicular Osteomyelitis [and] [w]hether 
new and material evidence for sleep apnea has been 
submitted"); November 2007 VA Form 9 (indicating that the 
veteran wished to appeal only sternoclavicular osteomyelitis 
and whether new and material evidence was sufficient to 
reopen the claim for sleep apnea). 

The veteran requested a Travel Board hearing on these 
matters, which was held in May 2008 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

In a May 2008 document, the veteran relinquished his right to 
have the RO consider, in the first instance, any additional 
evidence offered.  The Board accepts this as a valid waiver 
of initial RO consideration of the new evidence submitted.  
38 C.F.R. § 20.1304(c).

With respect to the veteran's claim for service connection 
for left sternoclavicular osteomyelitis, this aspect of the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	The RO denied the veteran's claim for service connection 
for sleep apnea in a January 2004 decision; the veteran 
did not timely appeal that decision.

2.	The evidence submitted since the January 2004 decision 
consists of a May 2008 letter from the veteran's wife 
wherein she stated that since 1987 to present she has 
observed that the veteran snores when sleeping and has 
irregular breathing patterns, where he skips a breath.

3.	The veteran currently has a diagnosis of sleep apnea, and 
he has offered credible evidence demonstrating that he 
incurred this disorder during service and that it has 
continued since that time.





CONCLUSIONS OF LAW


1.	The January 2004 RO decision that denied the veteran's 
service connection claim for a sleep apnea is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 20.1103 (2008).

2.	Because at least some of the evidence presented since the 
January 2004 RO decision is new and material, the claim 
for service connection for sleep apnea is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.156(a) (2008).

3.	Service connection for sleep apnea is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 38 C.F.R. §§ 
3.102, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

Because the Board has rendered a decision in favor of the 
veteran, finding that the new and material evidence has been 
received to reopen the claim for service connection for sleep 
apnea and has granted entitlement on the merits, a further 
discussion of the VCAA duties as to this issue is unnecessary 
at this time.  


II. New & Material Evidence

a. Law and Regulations
If a veteran does not file a timely notice of disagreement 
with the RO decision within the applicable time period, 38 
U.S.C.A. § 7105(c) provides that such a decision "shall 
become final and the claim will not thereafter be reopened or 
allowed. . . ."  38 U.S.C.A. § 5108, however, provides an 
exception to this rule by requiring the Secretary to reopen a 
claim that has been finally decided and previously disallowed 
"[i]f new and material evidence is presented or secured" 
with respect to the claim.  Fortuck v. Principi, 17 Vet. App. 
173, 178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his January 2006 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In January 2004, the RO, after considering the veteran's 
service medical records, a statement from him, and post-
service medical records, denied his service connection claim 
for sleep apnea.  The RO supplied a notice of this adverse 
decision in January 2004, which also apprised the veteran of 
his appellate rights.  The veteran thereafter submitted an 
NOD with that determination, but he did so in April 2005, 
more than one year after the date of the January 2004 
notification letter.  See 38 C.F.R. § 20.302(a) (noting that 
a claimant "must file a Notice of Disagreement with a 
determination by the [RO] within one year from the date that 
[the RO] mails notice of the determination to him . . . .").  
As such, the Board determines that the January 2004 RO 
decision qualifies as a "final" decision within the meaning 
of 38 U.S.C.A. § 7105(c).  The Board, therefore, lacks 
jurisdiction to entertain the veteran's January 2006 claim 
for service connection sleep apnea, unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies new and 
material evidence with respect to this claim.   
 
In the instant case, the post-January 2004 record reveals the 
submission of a May 2008 letter from the veteran's wife, 
where she stated that she noticed the veteran's snoring and 
irregular breathing patterns during his period of active 
service in 1987, and that such irregularity in breathing had 
continued since that time to present.  The Board determines 
that this statement constitutes new and material evidence.  
The statement qualifies as "new" because it did not exist 
on the record during or prior to the January 2004 decision, 
and is neither cumulative nor redundant of evidence already 
of record, as it offers corroboration of the presence of 
abnormal breathing symptoms when sleeping during the 
veteran's period of active service.  The account qualifies as 
"material," as it relates to an unestablished fact 
necessary to substantiate the claim and further tends to 
raise a reasonable possibility of substantiating the claim; 
that is, the statement of the veteran's wife appears to 
verify that he had a breathing abnormality when he slept, 
which began during his period of active service and which has 
persisted to present.  In light of this evidence, therefore, 
the Board reopens this claim.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  Part 
III addresses this issue.


III. Service Connection

a. Law & Regulations 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  



b. Factual Background
In the veteran's July 1970 Report of Medical History for 
Enlistment, he indicated that he did not have frequent 
trouble sleeping, and his companion Report of Medical 
Examination for Enlistment bears no indication of a sleep 
disorder upon service entry. 
  
A May 2004 polysomnography report diagnosed the veteran with 
mild obstructive sleep apnea.     

At his May 2008 Travel Board hearing, the veteran testified 
that he had symptoms of snoring and fatigue, which had begun 
in 1987 and continued to present.  Hearing Transcript at 8-
11.  He indicated that although he had these symptoms for 
some thirty years, he did not know or realize that this 
constituted sleep apnea until recently.  Hearing Transcript 
at 14-15.  The veteran reported not sleeping well and feeling 
tired.  Hearing Transcript at 16.  

Also in May 2008, and as noted above, the veteran's wife of 
34 years submitted a letter in support of the veteran's 
claim.  She indicated that she observed the veteran having 
snoring problems and irregular breathing during sleep from 
1987 to present.  By her account, the veteran would take long 
breaths and then skip breaths, and she expressed fear that he 
might stop breathing.      

c. Discussion
The Board determines that the positive and negative evidence 
is at least in equipoise and therefore supports the veteran's 
claim for service connection for sleep apnea.  The May 2004 
polysomnography report confirms a current diagnosis of mild 
obstructive sleep apnea.  Additionally, the veteran has 
credibly testified, and his wife has corroborated, that he 
began to experience snoring and abnormal breathing patterns 
consistent with this disorder during his period of active 
service in 1987, and that these symptoms have continued since 
that time to present.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007) (noting that a layperson "is competent to 
provide information regarding visible, or otherwise 
observable, symptoms of disability"); see Hearing Transcript 
at 8-11, 14-15; May 2008 Statement by Veteran's Wife.  
Although the Board recognizes that the veteran did not 
receive a medical diagnosis of sleep apnea during his period 
of active service, these lay accounts, in addition to the 
fact that the veteran received the diagnosis of sleep apnea 
in relatively close proximity to his 1999 service discharge, 
after almost 30 years of active duty, weigh in favor of the 
claim.  With application of the doctrine of reasonable doubt 
(38 U.S.C.A. § 5107(b)), the Board finds that service 
connection for sleep apnea is warranted.       


ORDER

Having submitted both new and material evidence, the claim 
for service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for left sternoclavicular osteomyelitis.  38 
C.F.R. § 19.9 (2007).  In particular, the Board notes that he 
received treatment for and a diagnosis of this disorder in 
September 2000, shortly after his August 1999 service 
discharge, and he reported initially feeling a lump in this 
region prior to the actual diagnosis in May 2000.  
Additionally, although the veteran's service medical records 
do not reveal a diagnosis of left sternoclavicular 
osteomyelitis, they do note that the veteran complained of 
left shoulder pain and was diagnosed with a left triceps 
ligamentous strain in October 1970.  At his May 2008 Travel 
Board hearing, and as reflected in June 2001 VA medical 
report, the veteran reiterated that he received a diagnosis 
of shoulder strain during his period of active service in the 
1970s to early 1980s.  Hearing Transcript at 14.  Such 
evidence leaves the Board to question whether the in-service 
left shoulder injury may have a causal connection to the 
subsequently diagnosed, post-service left sternoclavicular 
osteomyelitis.  Accordingly, the Board determines that a VA 
examination, complete with medical nexus opinion, is 
required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 
accord 38 C.F.R. 3.159(c)(4).     

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
medical examination for the purpose of 
determining the likely etiology of his 
diagnosed left sternoclavicular 
osteomyelitis.  The examiner should 
review relevant portions of the claims 
file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, any laboratory 
tests that are deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to answer the following questions:

Is it at least as likely as not (50 
percent or greater probability) 
that the veteran's current left 
sternoclavicular osteomyelitis and 
any residuals thereof is causally 
related to his period of active 
service or any incident thereof, to 
include a documented in-service 
injury to the left shoulder?   

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


